Citation Nr: 1820483	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition as a surviving spouse for the purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1947 to July 1969.  He died in May 1987. The appellant alleges that she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 administrative decision by the Department of Veterans Affairs (VA), Regional Office  and VA Pension Center in St. Paul, Minnesota (RO), which found that the appellant was not the Veteran's surviving spouse for VA benefits purposes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was married to the Veteran in June 1957. 

2.  In May 1974, a final judgment of dissolution of the marriage between the appellant and the Veteran was entered. 

3.  Prior to his death, the Veteran submitted a certificate showing that he had married L.H. in March 1977.  He also submitted a form indicating that he had been married to the appellant in June 1957, subsequently divorced her, and he was remarried only once, in March 1977.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits.  38 U.S.C. §§ 101 (3), 103(c), 1304, 5107 (2012); 38 C.F.R. §§ 3.1 (j), 3.50, 3.52, 3.54, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326(a) (2017). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to status as a surviving spouse.  The Board's review is therefore limited to interpretation of the pertinent law and regulations, and thus the VA's duty to notify and assist does not apply to this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

2.  Status as Surviving Spouse 

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, death pension, and accrued benefits.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (2012); 38 C.F.R. §3.50 (a) (2017).  

Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1 (j)(2017) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50 (b), 3.53.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 CFR 3.1 (j).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205 (b) (2017).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.    

Here, the evidence shows that the appellant and the Veteran were married in June 1957 in the Kentucky.  A copy of a divorce-decree filed in Texas reflects that the appellant and the Veteran were divorced in May 1974.  A March 1977 marriage certificate shows that the Veteran was married to L.H. during that month, and within a year, he submitted VA Form 21-686c, Declaration of Status of Dependents, indicating that he divorced the appellant in May 1974 and he remarried to L.H. in March 1977.   A death certificate shows that the Veteran died in May 1987, and L.H. was listed as his surviving spouse at the time of his death. 

The appellant does not contest the fact that she was divorced from the Veteran at the time of his death.  Rather, she contends that she should nevertheless be recognized as the Veteran's surviving spouse because (1) she had been married to the Veteran for almost seventeen years and she raised their seven children; (2) she never remarried; and (3) she believes that she was still married to the Veteran under her religious faith.  See March 2017 notice of disagreement, and February 2017 and February 2018 statements from the appellant's daughter

In this case, the facts are not in dispute.  The appellant was married to the Veteran in 1957 and then divorced from the Veteran in 1974.  She has not asserted that the May 1974 final dissolution of their marriage in the State of Texas was invalid or that she was unaware of its existence.  She only asserts that in accordance with her religious faith, she did not remarry because divorce is not accepted by the Catholic Church.  Divorce is valid under the state laws of Kentucky and Texas.

Moreover, the record reflects that the Veteran remarried L.H. in March 1977.  The evidence does not show, nor does the appellant assert, that she and the Veteran remarried or lived together prior to his death. 

The Board acknowledges the appellant's contention that she is entitled to VA benefits based on her former spouse's (the veteran's) military service and her claimed status as his "surviving spouse" since she did not remarry.  However, the fact that she divorced the Veteran (and never remarried him or lived with him prior to his death) and that the Veteran remarried to L.H., shows that the appellant was not his spouse at the time he died.  38 U.S.C. § 101 (3); 38 C.F.R. § 3.5.  

Thus, the Board must find that the appellant is not the surviving spouse for VA benefits-eligibility purposes, and thus does not meet the eligibility requirements for VA surviving spouse benefits.  Regrettably, the appellant has misunderstood the VA website information to which she has made reference in her appeal, because the information clearly states that one must be the veteran's unremarried surviving spouse to claim VA surviving spouse, and a person who is divorced from a veteran is not, by definition, that veteran's surviving spouse. 

In a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


